                                                       HONORABLE RICHARD A. JONES
1
2
3
4
5
6
7
8
9                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
10                                   AT SEATTLE
11   XOCHI QUETZAL HAENA FLORES ex rel.
     G.H.R. b. 2010,
12
                  Plaintiffs,                        Case No. 2:19-cv-00389-RAJ
13
           v.                                        ORDER
14
15   DAVE NEEDY,

16                Defendant.

17
                                    I.   INTRODUCTION
18
           This matter comes before the Court on Plaintiffs’ motion for service of summons.
19
     Dkt. # 10. For the reasons that follow, the Court DISMISSES this case with prejudice,
20
     and terminates the pending motion as moot.
21
           On March 17, 2019, Plaintiffs G.H.R. and his biological mother filed this action
22
     against a superior court judge who ruled against them at an ex-parte custody hearing on
23
     August 9, 2016. Dkt. # 5 (Complaint). Plaintiffs seek restoration of Plaintiffs’ Final
24
     Parenting Plan, dated March 7, 2016, and seek $4,500 in monthly contributions from
25
     G.H.R.’s father. Id. Plaintiffs applied to proceed in forma pauperis. Dkt. # 1.    The
26
     Honorable Mary Alice Theiler granted the application. Dkt. # 4.
27
28   ORDER – 1
1           District courts are courts of limited jurisdiction and “may not grant relief absent a
2    constitutional or valid statutory grant of jurisdiction.” A–Z Int’l. v. Phillips, 323 F.3d 1141,
3    1145 (9th Cir. 2003) (citation omitted). “A federal court is presumed to lack jurisdiction
4    in a particular case unless the contrary affirmatively appears.” Id. A federal court “ha[s]
5    an independent obligation to address sua sponte whether [it] has subject-matter
6    jurisdiction.” Dittman v. Cal., 191 F.3d 1020, 1025 (9th Cir. 1999) (citation omitted). “[A]
7    court may raise the question of subject matter jurisdiction, sua sponte, at any time during
8    the pendency of the action, even on appeal.” Snell v. Cleveland, Inc., 316 F.3d 822, 826
9    (9th Cir. 2002) (citation omitted). “There is no subject matter jurisdiction over ... domestic
10   disputes” where a “federal court is asked to grant a divorce or annulment, determine
11   support payments, or award custody of children.” Peterson v. Babbitt, 708 F.2d 465, 466
12   (9th Cir. 1983) (citation omitted). “This rule applies even [when] ... the challenge is
13   anchored to alleged deprivations of federally protected due process and equal protection
14   rights.” Id. (citation omitted).
15          At their core, Plaintiffs’ claims present a child custody dispute. They are, therefore,
16   barred by the domestic relations exception to federal subject matter jurisdiction. The
17   domestic relations exception “divests the federal courts of power to issue divorce, alimony
18   and child custody decrees.” Ankenbrandt v. Richards, 504 U.S. 689, 703 (1992). Ninth
19   Circuit courts “traditionally decline to exercise jurisdiction in domestic relations cases
20   when the core issue involves the status of parent and child or husband and wife.” Coats v.
21   Woods, 819 F.2d 236, 237 (9th Cir. 1987); see also Peterson, 708 F.2d at 466. “For that
22   matter, the whole subject of domestic relations and particularly child custody problems is
23   generally considered a state law matter.” Id. at 466.
24          Plaintiffs ask this Court modify a child custody plan and award child support
25   payments. This court finds that it has no authority to do so and that the jurisdictional
26   deficiencies in the complaint cannot be resolved by amendment.
27          For the reasons stated above, the Court DISMISSES Plaintiffs’ complaint with
28   ORDER – 2
1    prejudice. Plaintiffs’ motion for service of summons is DENIED as moot. The Clerk of
2    the Court shall enter judgment and close the file.
3    //
            DATED this 9th day of April, 2019.
4
5
6
                                                      A
                                                      The Honorable Richard A. Jones
7                                                     United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 3
